       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.1 Page 1 of 39




 1 Stephen Caruso
   1600 E. Vista Way #85                                                        FILED
 2 Vista, CA 92084
   Ph: 760-840-1812                                                             Oct152018
 3
                                                                           CLERK, U.S. DISTRICT COURT
 4 Plaintiff In Pro Se                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                      BY          s1 jenniterm   DEPUTY

 5

 6

 7                    IN THE UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10 STEPHEN J. CARUSO,                                      Case No.   '18CV2363 LAB BGS
11                        Plaintiff,                       COMPLAINT FOR
                                                           DAMAGES AND INJUNCTIVE
12 vs.                                                     RELIEF PURSUANT TO
                                                           VIOLATIONS OF THE
13 11 =~~=-"~=c>;=~~¥-'--="'-~'---""--==
   a for~ign corporation, identity unknown,   ) 1) TELEPHONE CONSUMER
14 I.C. ~YSTEM INC.,                          )     PROTECTION ACT
   a foreign corporation, identity unknown,   )    [TCPA] 47 U.S.C.§227 et seq.
15 CREDENCE RESOURCE MANAGEMENT)
   a foreign corporation, identity unknown,   ) 2) FAIR DEBT COLLECTIONS
16 TRANS UNION LLC..                        . )    PRACTICES ACT
   a national credit reporting agency,        )    [FDCPA] 15 U.S.C.§1692 et seq.
17 EXPERIAN INFORMATION SYSTEMS, )
   a national credit reporting agency,        ) 3) FAIR CREDIT REPORTING ACT
18                                                 [FCRA] 15 U.S.C.§1681 et seq.
19                       Defendants.                      4) CONSUMER CREDIT REPORTING
                                                             AGENCIES ACT
20                                                          [CCRAA] Civil Code § 1785 et seq.
21                                                        S)CALIFORNIA ROSENTHAL FAIR DEB
                                                             COLLECTION PRACTICES ACT
22                                                          [CRFDCPA] Civil Code §1788 et seq.
23                                                    ~   6) DECLARATORY RELIEF
24 n-------------~)                                        DEMAND FOR JURY TRIAL
2s                                        COMPLAINT
26         COMES NOW, STEPHEN J. CARUSO, Plaintiff, In Pro Se in the above-entitled case as
27 an individual hereby sues the above-named Defendants and makes the following allegations
28 and claims against all of these same said Defendants for strict statutory violations of:

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                                  PAGEi
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.2 Page 2 of 39




 1 1) [TCPA] The Telephone Consumer Practices Act 47 U.S.C.§227 et.seq.,
 2 2) [FDCPA] The Fair Debt Collection Practices Act 15 U.S.C. §1692 et seq.,
 3 3) [FCRA] The Fair Credit Reporting Act 15 U.S.C. §1681 et seq.,
 4 4) [CCRAA] Consumer Credit Reporting Agencies Act California Civil Code § 1785 et seq.,
 5 5) [CRFDCPA] California Rosenthal Fair Debt Collection Practices Act CCC.§_1788 et seq.,
 6 6) Declaratory relief as the honorable court deems appropriate.
 7
 8

 9                        I.    PRELIMINARY STATEMENT
IO         1. This is an action for damages and injunctive relief brought to this Ninth Circuit
11 U.S. District Court by Plaintiff STEPHEN J. CARUSO (hereinafter "CARUSO") against all
12 of the above-named Defendant's as follows:
13         2. For numerous strict statutory violations of the [TCPA] Telephone Consumer
14 Protection Act as follows:
15         •      [TCPA] 47 U.S.C. §227(b)(l)(A),
16         •      [TCPA] 47 U.S.C. §227(b)(l)(A)(iii),
17         3. For numerous strict statutory violations of the [FDCPA] Fair Debt Collection
18 Practices Act as follows:
19         •      [FDCPA] Fair Debt Collection Practices Act 15 U.S.C.§1692c(a)(l),
20         •      [FDCPA] Fair Debt Collection Practices Act 15U.S.C.§1692d(5);
21         •      [FDCPA] FairDebt Collection Practices Act 15 U.S.C.§1692d(6),
22         •      [FDCPA] Fair Debt Collection Practices Act 15 U.S.C. §1692e(l0),
23         4. For strict statutory violations of multiple state counterparts or [CFDCPA]
24 California Rosenthal Fair Debt Collection Practices Act as follows:
25         •      [CFDCPA] California Code of Civil Procedure §1788 et seq..
26
27
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                           PAGE2
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.3 Page 3 of 39




 1          5.   The Telephone Consumer Protection Act of 1991 !TCPA] was passed by the
 2 United States Congress in 1991 and signed into law by President George H. W. Bush as
 3 Public Law 102-243. It amended the Communications Act of 1934. The TCPA is codified
 4 as 47 U.S.C. § 227.
 5                [l] The TCPA restricts telephone solicitations (i.e., telemarketing) and th
                  nse of automated telephone equipment. The TCPA limits the use of
 6                automatic dialing systems, artificial or prerecorded voice messages, SMS
                  text messages, and fax machines. It also specifies several technical
 7                requirements for fax machines, autodialers, and voice messaging
                  systems-principally with provisions requiring identification and contact
 8                information of the entity using the device to be contained in the message.
                  Unless the recipient has given prior express consent, the TCPA and
 9                Federal Communications Commission (FCC) rules under the TCPA
                  generally:
10

11                [2] Prohibits solicitors from calling residences before 8 a.m. or after 9
                  p,.m., local time. R1'.9uires solicitors maintain a company-specific
12                 'do-not-call" (DNC) list of consumers who asked not to be called; the
                  DNC request must be honored for 5 years. Requires solicitors honor the
13                National Do Not Call Registry. Requires solicitors provide their name,
                  the name of the person or entity on whose behalf the call is being made,
14                and a telephone number or address at which that person or entity may be
                  contacted. Prohibits solicitations to residences that use an artificial voice
15                or a recording.
16                [3] Prohibits any call made using automated telephone equipment or an
                  artificial or prerecorded voice to an emergency hne (e.g., "911 "),a
17                hospital emergency number, a physician's office, a hospital/health care
                  facility/elderly room, a cellular telephone, or any service for which the
18                recipient is charged for the call.
19                [4] Prohibits autodialed calls that enga~e two or more lines of a multi-line
                  business. Prohibits unsolicited advertismg faxes. In the event of a
20                violation of the TCPA, a subscriber may (l) sue for up to $500 for each
                  violation or recover actual monetary loss, whichever 1s greater, (2) seek
21                an injunction, or (3) both.
22                [5] In the event of a willful violation of the TCPA, a subscriber may sue
                  for up to three time the damages, i.e. $1,500, for each violation.
23
                  [6] When Congress passed the TCPA in 1991, it delegated the do-not-call
24                rules to the FCC. Congress suggested that the FCC's do-not-call
                  regulations "may require the establishment and operation of a single
25                national database".
26                [7] The FCC did not .adopt:' single national database but rather required
                  each company to mamtam Its own do-not-call database.                     ·
27
28



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                       PAGE3
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.4 Page 4 of 39



 1                 (8) The FCC's initial do-not-call list regulations were ineffective at
                   proactively stopping unsolicited calls because the consumer had to make
 2                 do-not-call request for each telemarketer. In 2003, the Federal Trade
                   Commission - not the FCC and not the agency entrusted with the TCPA
 3                 - established the National Do Not Call Registry and implemented
                   regulations prohibiting commercial telemarketers from making
 4                 unsolicited sales calls to persons who did not wish to receive them. After
                   being challenged in court by the telemarketing industry,[citation needed]
 5                 the National Do Not.Call Registry received Congressional ratification in
                   the speedy enactment of Do-Not-Call Implementation Act.
 6

 7         6. . The FDCPA Fair Debt Collection Practices Act regulates the behavior of
 8 collection agencies attempting to collect a consumer debt on behalfofanother entity.
 9 The United States Congress has found abundant evidence o(the use of abusive. deceptive.
10 and untair consumer debt collectionpractices contribute to a number o(personal
11 bankruptcies. maritalinstability. loss o(iobs. and invasions ofindividual privacy.

12 Congress enacted the FDCPA to eliminate abusive consumer debt collection practices by
13 debt collectors, to ensure that those debt collectors who refrain from using abusive debt

14 collection practices are not competitively disadvantaged, and to promote uniform State
15 action to protect consumers against debt collection abuses described in[ 15 U.S.C. § 1692(a)-( e)].
16         7.   The FDCPA is a strict liability statute, which provides for actual and statutory
17 damages upon the showing of one violation. The Ninth Circuit has held that whether a debt
18 collector's conduct violates the FDCPA should be judged from the standpoint of the "least
19 sophisticated" consumer. [Baker v. G.C. Services Corp., 677 F.2d 775, 778 (9th Cir. 1982);
20 Swanson v. Southern Oregon Credit Service, Inc. 869 F.2d 1222, 1227(9th Cir. 1988)].
21 This objective standard "ensure[s] that the FDCPA protects all consumers, the gullible as
22 well as the shrewd ... the ignorant, the unthinkable and the credulous." [Clomon v. Jackson,
23 988 F.2d 1314, 1318-19 (2"ct Cir. 1993)).
24         8. To prohibit deceptive practices the FDCPA, at 15 U.S.C.§1692e, outlaws the use
25 offalse, deceptive, and misleading collection letters and names a non-exhaustive list of
26 certain per se violations offalse and deceptive collection conduct 15 U.S.C.§1692e(l)-(16).
27         9.   To prohibit harassment and abuses by debt collectors the FDCPA, at
28 15 U.S.C.§1692d, provides that a debt collector may not engage in any conduct the natural


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                              PAGE4
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.5 Page 5 of 39




 1 consequences ofwhich is to harass, oppress, or abuse any person in connection with the

 2 collection of a consumer debt and names a non-exhaustive list of certain per se violations of
 3 harassing and abusive collection conduct 15 U.S.C.§1692d(l)-(6). Among these per se
 4 violations prohibited by this section are: any collection activities and the placement of
 5 telephone calls without meaning/it! disclosure ofthe callers identity [15 U.S.C.§1692d(6)].
 6          10. The FDCPA also prohibits, at15 U.S.C.§1692c, without the prior consent ofthe
 7 consumer given directly to the debt collector, or the express written permission ofa court o
 8 competent jurisdiction, or as reasonably necessary to effectuate a post judgement judicial
 9 remedy, communication by a debt collector in connection with the collection of anv
10 consumer debt., with any person other than the consumer, his attorney, a consumer reportin
11 agency if otherwise permitted by law.
12         11.    Congress enacted the [FCRAJ Fair Credit Reporting Act to establish rights
13 to privacy over their credit and financial information and to insure the "[a}ccuracy and
14 fairness of credit reporting. "FCRA provides several protections for consumers, including
15 but not limited to the right to be notified of any negative/unfavorable information reported
16 in their name and the right to dispute inaccurate, outdated and/or incomplete information
17 on their personal consumer credit files and reports.
18         12.   The FCRA regulates credit reporting agencies as well as creditors, collection
19 agencies and other parties who provide consumer credit information to credit reporting
20 agencies and/or obtain and use the consumer credit reports. FCRA Section 623,
21 15 U .S.C. § 1681 s-2, imposes obligations on furnishers of information to the credit reporting
22 agencies. Furnishers must report accurate information, correct and update erroneous
23 information, and provide certain notices to consumers pertaining to furnished information.
24         13.   [CCRAA] California Credit Reporting Agency Act was implemented to
25 protect the credit information of California consumers. The CCRAA also regulates
26 consumer credit reporting agencies and furnishers of information with respect to personal,
27 credit and other financial information submitted and maintained in their consumer credit
28 file. CCRAA in California Civil Code § 1785.25-1785.26 refrains furnishers of consumer


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE5
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.6 Page 6 of 39




 1 credit information from reporting information that they know or should have known was
 2 erroneous, and obligates furnishers to cease credit reporting of information disputed by
 3 consumers after receiving a notice ofsuch dispute from individual consumers.
 4          14.    CCRAA provides consumers with the right to be informed of negative credit
 5 reporting and the right to dispute information in their credit reports, which they believe is
 6 incomplete and/or inaccurate. Consumers also have the right to bring civil actions against
 7 violators ofany provision of the CCRAA with respect to their rights and their credit, and
 8 to seek monetary damages. California Civil Codes §1785.19 and §1785.31.
 9         15.     The CRFDCPA California Rosenthal Fair Debt Collection Practices Act
10 regulates collection agencies and original creditors the creditor, the attorney of the creditor,
11 or the attorney of the consumer debt collector has determined that the banking and credit
12 system and grantors of credit to consumers are dependent upon the collection ofjust and
13 owing debts and that unf(Jir or deceptive collection practices undermine the public

14 confidence that is essential to the continued functioning ofthe banking and credit svstem
15 and sound extensions of credit to consumers. The Legislature has further determined that
16 there is a need that debt collectors exercise their responsibility with fairness, honesty, and
17 due regard for the debtor's rights and that debt collectors must be prohibited from engagin
18 in unfair or deceptive acts or practices.
19                        II. JURISDICTION AND VENUE
20         16. Jurisdiction of this Court arises under 47 U.S.C.§227(b)(3) and
21 15 U.S.C. §1692(k)(d), supplemental jurisdiction also exists for the state law claims
22 pursuant to California Stat.§ 1788 and California Code of Civil Procedure §410.10.
23         17. The following above-named Defendants:
24         •      DIVERSIFIED CONSULTANTS INC., a business entity, form unknown,
25         •      LC. SYSTEM, a business entity, form unknown,
26         •      CREDENCE RESOURCE MANAGEMENT, business entity, form unknown,
27         •      TRANS UNION LLC., a National consumer credit reporting agency (CRA) as
28 defined by 15 U.S.C. §168l(f),


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE6
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.7 Page 7 of 39




 1          •     EXPERIAN, a National consumer credit reporting agency (CRA) as
 2 defined by 15 U.S.C. §1681(f),
 3          •     DOES 1thru10 inclusively all conduct business in the State of California and
 4 therefore, personal jurisdiction is established. The jurisdiction of this court is further
 5 conferred by 15 U.S.C.§1681p.
 6          18. Venue is proper pursuant to 28 U.S.C. §1391b and California Civil Procedure
 7 §395(a). Venue in this Ninth District is proper in that Plaintiff STEPHEN CARUSO
 8 resides in San Diego County.
 9          19.   The Defendant's all transact business in San Diego County, and the
10 conduct complained of occurred in San Diego County.
11         20.    This is an action for damages which exceeds $45. 000. 00 U.S. Dollars
12
13                   III.   PRIVATE RIGHT TO ACTION
14         21. FCRA Sections 616 and 617, U.S.C. §16810, create private right of action
15 consumers can bring against violators of any provision of the FCRA with regards to their
16 credit. In DiMezza v. First USA Bank, Inc. supra, the court confirmed that"[ ... ] the plain
17 language of [CRA Sections 616 and 617, 15 U.S.C.§1681n and §16810] provide a private
18 right of action for a consumer against furnishers of information who have willfully or
19 negligently failed to perform their duties upon notice of a dispute. [...]there is a private
20 right of action for consumers to enforce the investigation reporting duties imposed on
21 furnishers of information."
22         22. Gorman v. MBNA America Bank, N.A., No. 06-17226 further established
23 Private Remedy Against Furnishers by consumers and FCRA Section 168 ls-2(b) triggers
24    efendants 'furnisher's liability under this section, since Plaintiff made his initial written
25 disputes with the credit reporting agencies.
26         23.    California Civil Code §1785.15(f) expressly states that consumers
27 "have a right to bring civil action against anyone [...],who improperly obtains access to a
28 file, knowingly or willfully misuses file data, or fails to correct inaccurate file data"


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                               PAGE7
         Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.8 Page 8 of 39




 1 concerning a consumer's credit report. Plaintiff has further right to action pursuant to
 2 Cal. Civ. Code § 1785.3 l(a), which states that Plaintiff as "any consumer who suffers
 3 damages as a result of a violation of this title by any person may bring an action in a court
 4 of appropriate jurisdiction against that person to recover actual, statutory, and punitive
 5 damages together with attorneys fees and costs, pursuant to 15 U.S.C. §1692(d)(5), together
 6 with such other and further relief as the Court may deem reasonable and just under the
 7 circumstances.
 8          24. Sanai v. Saltz, et al., 2009 Cal. App. LEXIS 83 (Cal. App. 2d Dist. Jan. 26, 2009)
 9 established that consumers may re-plead their FCRA claims as violations of the CCRAA
10 and that State claims are not preempted by the FCRA. In further support, courts have
11 uniformly rejected creditors' and consumer reporting agencies' arguments that the FCRA
12 bars State law claims. See Sehl v. Safari Motor discussion); Harper v. TRW, 881F. Supp.
13 294 (U.S.D.C. S.D. Mich. 1995); Coaches, Inc., 2001 U.S. Dist. Lexis 12638 (U.S.D.C.

14 N.D. Cal. 2001);Rule v. Ford Receivables, 36 F. Supp.2d 335 (U.S.D.C. S.D. Va. 1999);
15 Watkins v. Trans Union, 118F. Supp.2d 1217 (U.S.D.C. N.D. Ala. 2000) Swecker v. Trans
16 Union, 31 F. Supp.2d 536 (U.S.D.C. E.D. Va. 1998); Saia v. Universal Card Svc., 2000 U.S
17 Dist. Lexis 9494, 2000 Westlaw 863979 (U.S.D.C. E.D. La. 2000); Sherron v. Private Issue
18 by Discover, 977 F. Supp.2d 804 (U.S.D.C. N.D. Miss 1997); Hughes v. Fidelity Bank, 709
19 F. Supp.2d 639, (U.S.D.C. E.D. Pa. 1989).
20          25. 15 U.S. C.§1692k(a) states that" ... any debt collector who fails to comply with
21 any provision of this title with respect to any person is liable to such person in an amount
22 equal to the sum of-."
23          26.   Cal Civ. Code § l 788.30(a) states that "any debt collector who violates this title
24 with respect to any debtor shall be liable to that debtor only in an individual action ... "
25 Ill
26 Ill
27 Ill
28



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                             PAGES
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.9 Page 9 of 39




 1                             IV. THE PARTIES
 2          27.   Plaintiff STEPHEN CARUSO, (hereinafter "CARUSO") is a natural
 3 person and a resident of the State of California, San Diego North county, Vista, 92084.
 4          28. Upon information and belief Defendant's DIVERSIFIED CONSULTANTS INC.
 5 (hereinafter "DCI") is a nationwide consumer debt collection service which during the
 6 regular coarse of business purchases and collects on alleged negative consumer debts from
 7 other companies. DCI's corporate office is located at 10550 Deerwood Park Blvd. #309,
 8 Jacksonville, Florida, 32256.
 9         29. Upon information and belief Defendant IC SYSTEM INC. (hereinafter "ICSI")
10 is a nationwide consumer debt collection service which during the regular coarse ofbusines
11 purchases and collects on alleged negative consumer debts from other companies. ICSI's
12 corporate office is located at 444 Highway 96 East, Saint Paul, Minnesota, 55164-0378.
13         30. Upon information and belief Defendant CREDENCE RESOURCE
14 MANAGEMENT, LLC., (hereinafter "CRM") is a nationwide consumer debt collection
15 service which during the regular coarse of business purchases and collects on alleged
16 negative consumer debts from other companies. CRM's corporate office is located at
17 17000 Dallas Parkway #204, Dallas, Texas, 75248.
18         31. Upon information and belief Defendant's TRANS UNION LLC., (hereinafter" TU")
19 is a National credit reporting agency ("CRA") as defined by 15 U.S.C. §1681(f) with their
20 corporate offices located at 2 Baldwin Place, Chester, PA 19022.
21         32. Upon information and belief defendant EXPERIAN is one the three largest
22 national CRA 'S which reports and maintains up to date consumer credit files all over the
23 United States and beyond, EXPERIAN is also authorized to do business in California, with
24 a corporate headquarters located at 475 Anton Blvd., Costa Mesa, CA. 92626. Upon
25 information and belief the registered CEO is Brian Cassin. Defendant EXPERIAN is an
26 entity which among other activities, is a "fitrnisher" of negative consumer credit
27 information.
28




     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                        PAGE9
       Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.10 Page 10 of 39




  1          33. Upon information and belief defendant DOES 1 thru 10 inclusively are
 2 individuals and business entities, form unknown, doing business in the State of California a
 3 credit reporting agencies, debt collection agencies, creditors or other persons or entities
 4 which engage in credit reporting and/or debt collection. Does 1-10, Inclusive, includes
 5 individuals or business entities doing business in the State of California as credit reporting
 6 agencies, debt collectors and/or creditors who have refused to delete accounts of Plaintiff
 7 CARUSO's that were procured through identity theft, mixed file or other manner of
 8 recording an inaccurate credit account, even after Plaintiff CARUSO has notified them of
 9 the false or inaccurate derogatory consumer credit information, and also who have reported
10 such accounts as derogatory credit references to credit reporting agencies (hereinafter "CRA").
11          34.    Plaintiff CARUSO does not know the true names and capacities,
12 whether corporate, partnership, associate, individual or otherwise of defendants
13 DCI, ICSI, CRM, TU, EXPERIAN, DOES 1 thru 10 inclusively, under the
14 provisions of Section §474 of the California Code of Civil Procedure.
15          35. Plaintiff CARUSO is informed and believes and on that basis alleges that
16 defendants DCI, ICSI, CRM, TU, EXPERIAN, DOES 1thru10 inclusively, are in
17 some manner responsible for the acts, occurrences and transactions as officers,
18 directors or managing agents of defendants DCI, ICSI, CRM, TU, EXPERIAN,
19 DOES 1 thru 10 inclusively or as its agents, servants, employees and/or joint
20 ventures and as set forth in this Complaint, and that each of them are legally liable to
21 Plaintiff CARUSO , as set forth below and herein:
22          a.    Said Officers, directors or managing agents of defendants DCI, ICSI,
23 CRM, TU, EXPERIAN, DOES 1thru10 inclusively personally acted willfully with
24 respect to the matters alleged in this Complaint;
25          b.    Said Officers, directors or managing agents of defendants DCI, ICSI, CRM, TU,
26 EXPERIAN, DOES 1thru10 inclusively personally authorized, approved of, adopted and/or
27 ratified the acts alleged herein or the agents, servants, employees and/or joint ventures of
28 defendants DCI, ICSI, CRM, TU, EXPERIAN, DOES 1 thru 10 inclusively did so act;



      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                            PAGElO
      Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.11 Page 11 of 39



 1          c.    Said Officers, directors or managing agents of defendants DCI, ICSI,
 2 CRM, TU, EXPERIAN, DOES 1 thru 10 inclusively personally participated in the acts
 3 alleged herein;
 4          d.   Said Officers, directors or managing agents of defendants DCI, ICSI,
 5 CRM, TU, EXPERIAN, DOES 1thru10 inclusively, personally had close supervision of
 6 their agents, servants, employees and/or joint ventures of defendants CBB, EQIFAX, TU,
 7 EIS and DOES 1-10 inclusively;
 8         e.    Said Officers, directors or managing agents of defendants DCI, ICSI,
 9 CRM, TU, EXPERIAN, DOES 1 thru 10 inclusively personally were familiar with the facts
10 regarding the matters alleged herein;
11         f.    Said Officers, directors or managing agents of defendants DCI, ICSI,
12 CRM, TU, EXPERIAN, DOES 1thru10 personally failed to investigate the circumstances
13 appertaining to the acts alleged herein. They also failed and refused to repudiate the
14 herein alleged actions and failed to redress the harm done to plaintiff CARUSO.
15         g. Furthermore, said Officers, directors, or managing agents of defendants
16 DCI, ICSI, CRM, TU, EXPERIAN, DOES 1thru10 failed and refused to punish or
17 discharge the said agents, servants, employees and/or joint venturers of the Defendants.
18 Plaintiff CARUSO will seek leave to amend this complaint to set forth the true names and
19 capacities of the said fictitiously named defendants DCI, ICSI, CRM, TU, EXPERIAN, DOES 1
20 thru 10 as enumerated above, together with appropriate charging allegations, when learned.
21         36.    Plaintiff CARUSO is informed and believes, and thereon alleges that at all
22 relevant times herein each Defendant, whether actually or fictitiously named, was the
23 principal, joint venturer, agent, servant or employee of each other Defendant, and in acting
24 as such within the course, scope and authority of such relationship, took some part in acts
25 and omissions hereinafter set forth, by reason of which each Defendant is liable to Plaintiff
26 for the relief prayed for in this Complaint, and any future amended Complaint. Furthermore,
27 Plaintiff CARUSO alleges that each act alleged herein, whether by named defendants DCI,
28 ICSI, CRM, TU, EXPERIAN, DOES 1thru10 or fictitiously named defendants or



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                           PAGEll
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.12 Page 12 of 39




 1 otherwise, was expressly authorized or ratified, as these terms are used in California Civil
 2 Code Section §3294(b), by each and every other Defendant herein, whether named or
 3 fictitiously named.
 4          37.    Collectively, these defendants DCI, ICSI, CRM, TU, EXPERIAN, DOES 1thru10
 5   hereto will be referred to as "credit bureau defendants" or "credit agency defendants", is a
 6   consumer creditor which, among other activities, reports allegedly delinquent consumer debts to
 7   credit bureaus and is a "furnisher" of negative consumer credit to credit bureau defendants
 8

 9                        V. FACTUAL ALLEGATIONS
10          38.   Plaintiff CARUSO has never had anv prior or present established relationship
11   with the defendant's DCI, ICSI, CRM, DOES 1thru10 as it pertains to ANY negative
12   consumer debt account or anv other alleged accounts in any amounts.
13          39. Plaintiff CARUSO has no contractual obligation to defendant's DCI, ICSI,
14   CRM, DOES 1thru10 to pay them anything.
15          40. Plaintiff CARUSO has never given defendant's DCI, ICSI, CRM, DOES 1thru10
16   express written permission to call Plaintiffs cellular phone more than [35] thirty five times
17   many times befOre 8 am in the morning & after 9pm at night more than once in the same
18   business day, between the dates of October 03, 2017 up to today's date.
19          41. Defendant's DCI, ICSI, CRM, DOES 1 thru 10 hereto illegally placed more
20   than thirty (35) harassing debt collection calls to plaintiffs private emergency cell phone
21   number (760) 840-1812 from these phone numbers:
22                 DCI - (800) 771-5361, (877) 770-1039,
23                 ICSI - (888) 474-8322, (800) 443-4123, (800) 279-7244,
24                 CRM - (855) 880-4791.
25          42. Many of these more than [35] thirty five illegal debt collection calls were made
26   in the same business dqy, [Le.one day the defendant's DCI, ICSI, CRM called plaintiff
27   CARUSO'S emergency cell phone a combination of seven (7) times, clearly violating
28   15 U.S.C. §1692c(a) of the (FDCPA).



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                              PAGE12
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.13 Page 13 of 39



 1          43. Plaintiff CARUSO hereby moves this Ninth District honorable court to take
 2   "Judicial Notice" that none of the more than [35] thirty five harassing consumer debt
 3   collection calls illegally placed by defendant's DCI, ICSI, CRM between the dates of
 4   October 03, 2017 and today's date were made tor emergencvpurposes, clearly violating
 5   United Stated Code 47 U.S.C. §227(b)(l)(A)(iii), of the United States (TCPA) laws.
 6          44. The so stated [35] illegally placed calls by defendant's DCI, ICSI, CRM to
 7   plaintiff CARUSO'S private emergency cell phone number is at this time offiling much
 8   greater or more than [35] thirty five illegally placed calls, some of the named defendant's
 9   have called Plaintiff CARUSO more than [l 00] one hundred times at all hours of the day.
10          45. Plaintiff CARUSO further informs this honorable court that between the dates
11   of October 03, 2017, and today's date defendant's DCI, ICSI, CRM called plaintiffs
12   emergency cell phone number (760) 840-1812 from phone numbers (800) 771-5361, (877)
13   770-1039, (888) 474-8322, (800) 443-4123, (800) 279-7244, (855) 880-4791 more than
14   [35] thirty five times, many times placing numerous harassing collection calls in the same
15   business day clearly violating the TCPA's strict statutory guidelines by using automatic
16   telephone dialing system capabilities or artificial or prerecorded messages or voices.
17          46. Between the dates of October 03, 2017 and today's date defendant's DCI, ICSI,
18   CRM illegally placed harassing debt collection calls to plaintiff's emergency cell phone
19   number (760) 840-1812 more than [35] thirty five times asserting a right which it lacks to
20   wit. the right to en{Orce a consumer debt allegedly owed by plaintiff CARUSO to by these
21   same said defendants.
22         47. Between the dates of October 03, 2017 and today's date, defendant's DCI,
23   ICSI, CRM called plaintiffs cell phone number (760) 840-1812 more than [35] thirty five
24

25   trying to collect on a alleged negative consumer debt] allegedly owed to defendants by
26   Plaintiff CARUSO.
27
28



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE13
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.14 Page 14 of 39




 1          48. On numerous occasions plaintiff CARUSO has demanded in writing that
 2   above-named defendant's DCI, ICSI, CRM provide plaintiff CARUSO with written
 3   "verification" and consumer debt validation as defined by 15 U.S.C.§1692g(1)(2)(5)(b) an
 4   the California Consumer Protection Statutes and Laws, as it pertained to any/all alleged
 5   consumer debt[s], to date all defendant's in the above-entitled case have ignored all
 6   attempted communications by phone, email, in writing, or otherwise, clearly demonstrate
 7   willful and non-compliance with 47 U.S.C. §227(b)(l)(A), (TCPA).
 8          49 Defendant's DCI, ICSI, CRM by and thru their above-described actions violated
 9   the strict statutory guidelines set forth in §1692d of the Fair Debt Collections Practices Act
10   (FDCPA) bv engaging in conduct the natural consequences o(which is to harass. oqpress.
11   or abuse the plaintiff by calling his cell phone on more than [35] thirty five separate
12   occasions over one year period of time from October 03, 2017 to today's date.
13          50. Many of these cell phone calls were placed before the very early morning
14   hours of 8:00 am and after the late evening hours o(9:00 pm at night, another direct
15   statutory violation of Federal Rules and Civil Procedures.
16          51. Many of these same abusive calls were placed multiple times on the very same

17   day, all of which the plaintiff has to pay for on his monthly cellular phone bills.
18          52. Defendant's DCI, ICSI, CRM, clearly violated section §1692d(5) of
19   the Fair Debt Collection Practices Act (FDCPA) and at the very same time violated
20   the California Rosenthal Fair Debt Collection Practices Act Section § 1788.17
21   (CFDCPA), by calling plaintiff CARUSO on his emergency cell phone on more than
22   [35] thirty five separate occasions and caused PlaintiffCARUSO's cellular phone to ring
23   repeatedly and continuously with the intent to annoy, abuse, or harass him into paying
24   alleged consumer debts owed to the defendant's named herein.
25          53. The same consumer business debt[sj allegedly owed to all of the defendant's
26   herein arose out of a transaction that was primarily for personal. family, or household
27   purposes.
28



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                           PAGE14
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.15 Page 15 of 39



 1           54.   As plaintiff CARUSO has no business debt, this same alleged business
 2   debt presently sought now by defendant's DCI, ICSI, CRM could only have been used tor
 3   personal. family. or household purposes.
 4           55. During this same more than three year period of time the defendant's DCI, ICSI,
 5   CRM totally ignored all written attempts by plaintiff CARUSO to cease and desist all collection
 6   activities immediatelv, instead, these same defendant's commenced an ongoing almost daily
 7   campaign over a more than one year period of time to harass. abuse and coerce plaintiff
 8   CARUSO into paying an alleged consumer debt he has never owed
 9           56. Plaintiff CARUSO wrote several certified letters to defendant's DCI, ICSI,
10   CRM disputing and re-disputing the alleged debt and negatively reported credit line which
11   ALL went ignored or un-answered and ALL of Plaintiff CARUSO'S requests for an
12   investigation and re-investigations of the alleged debt which did not happen.
13          57. On September 23, 2018, Plaintiff CARUSO sent defendant's DCI, ICSI, CRM
14   a Notice of Intention to Commence Action by Certified Mail Receipt No# 7015 0640 0000
15   4511 4065 in an attempt to settle this issue informally without Court intervention to date
16   defendant's DCI, ICSI, CRM have fully ignored.
17
18                           VI. COUNTI
      VIOLATIONS OF THE TELEPHONE COMMUNICATIONS PRACTICES ACT
19                  (TCPA) 47 U.S.C. §227~(1)bA) AGAINST
                        DEFENDANT'S D I, I SI. CRM
20
            58. Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
21
     allegations and general factual allegations in paragraphs 1 thru 47 herein.
22
            59.    In 1991, Congress enacted th TCPA 1 in response to a growing number of
23
     consumer complaints regarding certain telemarketing practices.
24
            60.    The TCPA regulates, amongst other things, the use of Voice and A TDS
25
     systems. Specifically, the plain language of Section §227(b)(l)(A) prohibits the use of an ATDS
26
     system to make any call to a wireless number, or to use a Voice system during such a call, in the
27
     absence of an emergency or the prior express written consent of the called party. 2
28




     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                                PAGE15
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.16 Page 16 of 39




 1            61.     According to findings by the FCC, the agency Congress vested with the authority to
 2   issue regulations implementing the TCPA, such calls are strictly prohibited because, as Congress
 3   found, telephone calls using a Voice or an ATDS system are a greater nuisance and invasion of
 4   privacy than live solicitation calls, and such calls can be costly and inconvenient to the called
 5 JlfI[JJI_. The FCC also recognized that wireless customers are charged for incoming calls whether
                                                                                    3
 6   they pay in advance or after the cell phone minutes are used.
 7            62.    On January 4, 2008, the FCC released a Declaratory Ruling wherein itwas
 8   confirmed that all Voice and ATDS consumer debt collection calls to a wireless cell phone
 9   number by a creditor or consumer debt collector are permitted only if the calls are made
10   with the "prior express written consent" of the called party. •
11            63. The FCC "emphasize[d] that prior express written consent is deemed to
12   be granted only if the wireless number was provided during the transaction that
13   resulted in the debt owed. s
14            64.      This same Declaratory Ruling of 2008 further dictates that:
15   " a creditor on whose behalf an autodialed or prerecorded message call is made to a
16   wireless number bears the responsibility for any violation of the Commission's
17   rules. Calls placed by a third party debt collector on behalf of that creditor are
18   treated as if the creditor itself placed the call ."•
19            65.      Under the TCPA and pursuant to the FCC' s January 2008 Declaratory Ruling,
20   the burden is on the defendants CBB and DOES 1-10 to demonstrate that plaintiff CARUSO gave
21   his prior express written consent to use a Voice and/or a ATDS system to place numerous calls to
22   his cell phones within the meaning of the statute. 7
23
     1
       Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991), codiilied
24   af 47 U.S.C. §227 (TCPA). The TCPA amended Title II of the Communications Act of1934, 47 U.S.C. §201 et. seq.
     2
       47 U.S.C. §227(b)(l)(A).
25   3
       Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and
     Order, 18 FCC Red 14014 (2003).
26   4 In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of1991 ("FCC Declaratory
     Ruling"), 23 F.C.C.R. 559, 23 FCC Red. 559, 43 Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).
27   s FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (-,r 10).
     6 Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991), codiilied at 47 U.S.C. §227
28   (TCPA). The TCPA amended Title II of the Communications Act of1934, 47 U.S.C. §201 et. seq.




     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                                                PAGE16
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.17 Page 17 of 39




 1          66.   At all times pertinent hereto, defendant's DCI, ICSI, CRM, have conducted
 2   their business's by engaging in consumer debt collection practices.
 3          67. The defendant's DCI, ICSI, CRM, all of them have made hundreds of
 4   thousands of telephone calls to the cellular telephones of consumers for the purposes of
 5   collecting consumer debts allegedly owed to them, or, consumer debt's bought directly
 6   from the original consumer creditor by them.
 7
     I.     FIRST CHALLENGED PRACTICE:
 8          Debt Collector's CBB and Does 1 Through 10
            made Calls To Plaintiff's Cellular Telephones Using a
 9          Voice And/Or ATDS System.
10

11          68.   At all times pertinent hereto, the defendant's DCI, ICSI, CRM, as
12   Debt Collectors, have utilized a Voice and/or a ATDS system during consumer debt
13   collection calls made to the cellular telephones of consumers who had not, during the
14   transaction that resulted in the alleged consumer debt, previously given defendant's DCI,
15   ICSI, CRM, express written permission or consent to receive such calls.
16          69.   Calls utilizing Voice and/or a ATDS system allow defendant's DCI, ICSI,
17   CRM, to collect more consumer debt.
18          70.   At all times pertinent hereto, defendant's DCI, ICSI, CRM, have utilized a
19   Voice and/or a ATDS system during debt collection calls which is one of this "industries
20   newest innovations" which is ~'agentless" and can place hundreds of recorded messages as
21   consumer debt reminders all in the same business day."
22          71.   At all times pertinent hereto, defendant's DCI, ICSI, CRM, all consumer debt
23   collectors, have utilized a Voice and/or a ATDS system including a predictive dialer, to
24   make debt collection calls to the private cellular telephones of consumers who had not,
25   during the transaction that resulted in the alleged consumer debt, ever previously given
26   defendant's DCI, ICSI, CRM express written permission or consent to receive such calls.
27

28




     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                        PAGE17
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.18 Page 18 of 39




 1           72. A predictive dialer is a Voice and/or a AIDS system within the meaning of the
 2   TCPA, because it is equipment that, when paired with certain computer software, has the
 3   capacity to store or produce telephone numbers to be called and without human intervention
 4   to dial such numbers at random, in sequential order, and/or from a database of numbers.
 5          73.   Defendant's DCI, ICSI, CRM, have entered into written contracts with all of
 6   its subsidiaries to use predictive dialers, for example:
 7                  i.e. the terms of the Collection Services Agreement utilized by defendant's
                    DCI, ICSI, CRM, require that consumers be contacted" via Voice and/or a
 8                  ATDS predictive dialer system in an effort to collect on past due balances."
                    See Lee v. Credit Mgmt., LP, 2012 WL 113793, at *11 & n.17 (S.D. Tex. 2012).
 9
10          74. Calls utilizing a Voice and/or a ATDS system allows each and every defendant
11   described herein to collect more debt.
12          75.   At all times pertinent hereto, defendant's DCI, ICSI, CRM, have been fully
13   aware that its employees/personnel have utilized an Voice and/or a AIDS system because,
14   inter alia, the use of an Voice and/or a ATDS system is standard industry practice among
15   consumer debt collectors., the "predictive dialer enables us to reach more of our client's
16   while maintaining a cost-effective approach"and that the "dialer*** completes call
17   campaigns more quickly*** conducts the most effective calling strategies *** ."
18          76.   On information and belief, within the past [5] five years, defendant's DCI,
19   ICSI, CRM, have placed tens of thousands of Voice system and/or AIDS calls to the
20   emergency cellular telephones of consumers who had not, during the transaction that
21   resulted in the alleged consumer debt, previouslv given defendant's DCI, ICSI, CRM,
22 prior express written consent to receive such calls.
23   II.    Second Challenf.ed Practice:
            Defendant's DC , ICSI, CRM
24          Making Calls To PlaintiffCARUSO's Cellular
            Telephone Using a Voice And/Or ATDS System.
25
26          77.   At all times pertinent hereto, defendant's DCI, ICSI, CRM, have utilized a
27   Voice and/or a A IDS system during consumer debt collection calls to the cellular
28   telephones of consumers who had not, during.the transaction that resulted in the consumer
     debt, previously defendant's DCI, ICSI, CRM, express written consent to receive such calls.


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                            PAGE18
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.19 Page 19 of 39




 1           78. At all times pertinent hereto, defendant's DCI, ICSI, CRM, have also utilized
 2   Voice and/or a ATDS system , including a predictive dialer, to make consumer debt
 3   collection calls to the cellular telephones thousands of consumers who had not, during the
 4   transaction that resulted in the debt, previously given defendant's DCI, ICSI, CRM,
 5   express written consent to receive such calls.
 6           III. Plaintiff STEPHEN CARUSO
 7           79. Plaintiff STEPHEN CARUSO is a "person" as defined by 47 U.S.C.§153(39).
 8           80. On October 07, 2017, plaintiff CARUSO received the first automated illegally
 9   placed telephone call at 7:03 am, since that date the defendant's have commenced an
10   almost daily debt collection campaign with more than [35] thirty five more automated
11   recorded telephone calls to follow. It is now Plaintiff CARUSO'S firm belief that if you
12   add up all of the combined illegal telephone calls place to plaintiff CARUSO over the past
13   year or more add up to over [100] one hundred illegally placed calls.
14           81. Defendant's DCI, ICSI, CRM placed a multitude of other calls to plaintiff CARUSO's
15   private cell phone number over the past year and a half, more illegally received calls than plaintiff
16   CARUSO cares to document in this Complaint, he ended up paying for all of these unwanted
17   illegal calls on his monthly cell phone bills. Finding the exact amount of these illegally placed
18   debt collection calls can be found out by plaintiff CARUSO or his council during the Discovery
19   process of this Complaint/lawsuit.
20          82.    Plaintiff CARUSO has no past or present business relationship or otherwise
21   with Defendant's DCI, ICSI, CRM, there exists no written or oral contract[s 7 between
22   plaintiff CARUSO and Defendant's DCI, ICSI, CRM (Or arbitration or otherwise.
23          83.    Defendant's DCI, ICSI, CRM utilized a Voice and/or ATDS during at least
24   90% ofthe [351 thirty fifty illegally placed cellular calls to the plaintiffs emergency
25   cellular phone described above.
26          84.   All ofthe Voice and/or ATDS calls described above were placed by
27   defendant's DCI, ICSI, CRM, to plaintiffCARUSO's cellular phones solely to collect a
28   consumer debt allegedly owed to the phones by plaintiff CARUSO.



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                                PAGE 19
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.20 Page 20 of 39



 1          85. (TCPA) 47 U.S.C. §227(b)(l)(A) states in part;
 2          (b) RESTRICTIONS ON THE USE OF AUTOMATED TELEPHONE
                EQUIPMENT VOICE AND/OR ATDS SYSTEM:
 3
            (1) PROHIBITIONS - It shall be unlawful for any person within the
 4              United States. or person outside the United States ifthe recipient is
                inside the United States -
 5
 6

 7

 8          86. Defendant's DCI, ICSI, CRM have demonstrated willful and knowing
 9 non-compliance with 47 U.S.C. §227(b)(l)(A) by using an automatic telephone dialing
10   svstem to call the Plaintiffs cell phone number from October 03, 2017 to the present date
11   more than [35) thirty five times. All of these call from the dates of January 07, 2013 and
12 today's date (760) 840-1812 has been listed on the "National Do Not Call List" since
13   August 20, 2010.
14          87. Defendant's DCI, ICSI, CRM have committed more than [35) thirty five
15   separate strict statutory violations of 47 U.S.C. §227(b)(l)(A). Accordingly Plaintiff
16   CARUSO is entitled to statutory damages in the amount of$500 dollars U.S. for the first
17   "unintentional'' consumer collection call made to plaintiff CARUSO by the Defendant's
18   DCI, ICSI, CRM on October 07, 2017, pursuant to 47 U.S.C. §227(b)(l)(A).
19          88. Plaintiff CARUSO is also entitled to treble damages in the amount of$1500.00
20   U.S. dollars for each of the additional [34) thirty four "intentional" consumer debt
21   collection calls placed by defendant's DCI, ICSI, CRM, to the plaintiffs private
22   emergency cell phone numbers (760) 840-1812. After this initial first "unitentional'' call
23   pursuant to 47 U.S.C. §227(b)(3)(B).
24          89. Defendant's DCI, ICSI, CRM have demonstrated willfal and knowing
25   non-compliance with 47 U.S.C. §227(b)(3)(B) as those calls were ALL "intentional'',
26   meaning the last [34) thirty four consumer debt collection calls intentionally placed by
27   defendant's DCI, ICSI, CRM to plaintiff CARUSO's cellular phone are subject to treble
28   damages, or $1500 per call pursuant to 47 U.S.C.§227(b)(3)(B).



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                         PAGE20
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.21 Page 21 of 39




 1          90. Plaintiff CARUSO and defendant's DCI, ICSI, CRM and DOES 1-10
 2   inclusively, do not have an established business relationship within the meaning of
 3   47 U.S.C. §227 et seq.
 4          WHEREFORE, Plaintiff, CARUSO, respectfully requests judgement be entered
 5   against defendant's DCI, ICSI, CRM and Does 1thru10 inclusively forthe following:
 6          91. Declaratory judgement that the defendant's conduct violated
 7   [ TCPA] 47 U.S.C. §227 et seq.;
 8          92.    Statutory damages of$51,500.00 for all [35] illegally placed intentional
 9   harassing debt collection calls pursuant to [ TCPA] 47 U.S.C. §227 et seq.;
10          93.    Costs and reasonable attorneys fees pursuant to the
11   FDCPA Act 15 U.S.C. §1692 et seq.
12          94.   Any other relief that this Honorable Court deems appropriate.
13
     47 U.S.C. §227 et seq., together with such other and further relief as this court may deem
14
     reasonable and just.
15
                               VII. COUNT II
16   VIOLATIONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT (FDCPA)
          15 U.S.C. §1692(c)(a)(l) AGAINST DEFENDANTS DCI. ICSI. CRM
17
            95.   Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
18
     allegations and general factual allegations in paragraphs 1 thru 94 herein.
19
            96. 15 U.S.C. §1692(c)(a)(l) states in part;
20
                  COMMUNICATION WITH THE CONSUMER GENERALLY
21                withont the prior express written consent of the consumer given directly
                  to the consumer debt collector or the express permission of a court of
22                competent jurisdiction, a consumer debt collector may not communicate
                  with the consumer in connection with the collection of the debt.
23
24          97.   As previously alleged, defendant's DCI, ICSI, CRM and Does 1thru10
25   inclusively, are all "debt collectors" within the meaning of the Fair Debt Collection
26   Practices Act, 15 U.S.C. Section §1692 et seq. defendants are all engaged in conduct
27   proscribed by 15 U.S.C. Section §1692e(8), namely, "Communicating or threatening to
28   communicate to any person negative consumer credit information which is known or whic



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                         PAGE21
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.22 Page 22 of 39



 1   should have known to be false, including the failure to communicate that a disputed
 2   consumer debt is disputed" Plaintiff CARUSO reserves the right to allege other violations
 3   of the FDCPA as the facts of this case unfold.
 4           98.   Plaintiff CARUSO alleges defendant's DCI, ICSI, CRM and Does 1 thru 10
 5   inclusively, all violated other statutory provisions of the Federal Fair Debt Collection
 6   Practices Act, as follows:
 7                    a. 15 U.S.C. Section §1692d: defendant's DCI, ICSI, CRM and Does 1 thru 10
 8   inclusively, and engaged in consumer debt collection efforts after they knew, and had determined,
 9   that they had no basis for continuing to pursue plaintiff CARUSO that had the natural
10   consequences of harassing, abusing and oppressing the plaintiff in concert or in con ·uction
11   or unison with other named defendants contained herein in the above-entitled federal complaint.
12                   b. 15 U.S.C. Section §1692e: defendant's DCI, ICSI, CRM and Does 1 thru 10
13   inclusively have threatened action. or taken action. including threats o(negative credit reporting.
14   threats oflawsuits and implicit or explicit threats of derogatory negative credit reporting. that
15   cannot legallv be taken because the alleged debt is not Plaintiff CARUSO's consumer debt
16                    c. 15 U.S.C. Section §1692f: defendant's DCI, ICSI, CRM and Does 1 t
17   10 inclusively have each used unfair or unconscionable means to collect or attempt to
18   collect the alleged debt. Specifically, each has attempted to collect amounts not expressly
19   authorized by law or by any agreement, and have continued to attempt collection in spite o
20   cancellation of the underlying agreement. In essence, there is no agreement and no
21   obligation by which Mr. CARUSO owes any monies to defendant's DCI, ICSI, CRM and
22   Does 1 thru 10 inclusively yet defendants persists to this day in their ongoing concerted
23   campaign and harassing consumer collection efforts.
24          99.    Defendant's DCI, ICSI, CRM and Does 1thru10 inclusively knew, or should
25   have known that they placed more than [35] thirty five Voice and/or automated Voice or
26   AIDS system calls to plaintiffs emergency cell phone numbers (760) 840-1812 more than
27   [35] thirty five times, between the dates of October 03,2017 to the present day, were both
28   inconvenient, annoying, and cost him money on his cell phone bills that he had to pay for.



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                                PAGE22
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.23 Page 23 of 39



 1          100. All of these calls were made deliberatelv and intentionallv. thus, defendant's
 2 DCI, ICSI, CRM and Does 1 thru 10 inclusively have committed [35] thirty five separate and
 3 distinct statutory violations of 15 U.S.C. §1692(c)(a). Every single one of these illegally placed
 4   calls were illegally placed by defendant's defendant's DCI, ICSI, CRM and Does 1thru10
 5   inclusively without the prior express written consent of the consumer plaintiff CARUSO.
 6          101. As a result of these statutory violations of the Federal Fair Debt Collection
 7 Practices Act by defendant's DCI, ICSI, CRM and Does 1thru10 inclusively, plaintiff
 8 CARUSO has suffered general and special damages according to proof, and is entitled to a
 9   statutory penalty for each separate violation of this Act.
10          WHEREFORE, Plaintiff, CARUSO, respectfully requests judgement be entered
11   against defendant's DCI, ICSI, CRM and Does 1thru10 inclusively for the following:
12          102. Declaratory judgement that the defendant's DCI, ICSI, CRM and Does 1 thru
13   10 conduct violated the [ FDCPA] 15 U.S.C. §1692 et seq.;
14          103.     Statutory damages of$1,000.00 for each violation pursuant to the
15   [ FDCPA] 15 U.S.C. §1692 et seq.
16          104.     Costs and reasonable attorneys fees pursuant to the
17   [ FDCPA )15 U.S.C. §1692 et seq.
18          105. Any other relief that this Honorable Court deems appropriate.
19                                VIII. COUNT I
             VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
20       !FDCPAJ§1692fd)(5) BY DEFENDANT'S DCL ICSI, CRM AND DOES 1-10
21          106. Plaintiff CARUSO re-alleges and restates all of the foregoingjurisdictional
22   allegations and general factual allegations in paragraphs 1 thru 105 herein.
23         107. [ FDCPA] 15 U.S.C. §1692(d) states in part;
24                 A debt collector may not engage in any conduct the natural consequences
                   of which is to harass, oppress, or abuse any person in connection with the
25                 collection of a consumer debt. Without lim1tm; the general application of
                   the foregoing, the following conduct is a violation of this section:
26
27         108. ( FDCPA) 15 U.S.C. §1692(d)(5) states in part;
28                 Causing a telephone to ring or engaging any person in a telephone
                   conversation repeatedly or continuously with the intent to annoy,
                   abuse, or harass any person at the called number.

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                              PAGE23
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.24 Page 24 of 39



 1           109. Defendant's DCI, ICSI, CRM and Does 1thru10 inclusively, continuously
 2   violated [ FDCPA] 15 U.S.C. §1692(d)(5) by calling plaintiffs cell phone number more
 3 than [35] thirty five times, [many times before 8:00 am in the morning or 9pm at night]
 4   [many times calling multiple times in the same day] directly causing the plaintiffs
 5 personal cell phone to ring repeatedly and continuously with the intent to annov. abuse. or
 6   harass the plaintiff. Every single one of these placed calls were placed by defendant's
 7   DCI, ICSI, CRM and Does 1thru10 without the prior express written consent of the
 8   consumer, plaintiff CARUSO
 9           110.    During this same three year period of time between October 03, 2017 to the
10   present day defendant's DCI, ICSI, CRM and Does 1thru10 staff/personnel intentional
11   and repeatedly called plaintiff CARUSO more than [3 5] times on his emergency cell phone
12   number (760) 840-1812, these same illegally placed harassing debt collection calls have
13   caused plaintiff undue stress. confusion, and long term nervousness and embarrassment
14   applying for fair housing or credit lines, including unexpected increased cell phone bills
15   that this plaintiff could ill afford.
16          111. Plaintiff CARUSO alleges that defendant's DCI, ICSI, CRM and Does 1 thru
17   10 caused his cell phones to ring on more than [35] thirty five separate occasions between
18   the dates of October 03, 2017 to the present day, by causing him to answer these calls and
19   either engage in a lengthy conversations with defendant's DCI, ICSI, CRM and Does 1
20   thru 10 staff or, have to listen to numerous pre-recorded messages left by defendant's staff
21   on plaintiff CARUSO'S emergency cell phone message service accounts, which plaintiff
22   CARUSO has to pqy monies for that he can ill afford.
23          WHEREFORE, Plaintiff, STEPHEN CARUSO respectfully requests judgement be
24   entered against defendant's DCI, ICSI, CRM and Does 1thru10 for the following:
25          112.    Declaratory judgement that the defendant's DCI, ICSI, CRM and Does 1 thru lO's
26   illegal conduct violated the [ FDCPA] 15 U.S.C. §1692(d)(5).
27          113.    Statutory damages of$1,000.00 for each violation pursuant to the
28   [ FDCPA] 15 U.S.C. §1692 (d)(5).



     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE24
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.25 Page 25 of 39




 1           114. Costs and attorneys fees pursuant to the [ FDCPA] 15 U.S.C. §1692 (d)(5).
 2           115. Any other relief that this Honorable Court deems appropriate.
 3                              Villi. COUNT IV
     VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT l FDCPAl
 4   15 U.S.C. §1692(d)(6) BY DEFENDANT'S DCI, ICSI, CRM AND DOES 1 THRUO
 5          116. Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
 6   allegations and general factual allegations in paragraphs 1 thm 113 herein.
 7          117. [ FDCPA] 15 U.S.C. §1692(d) states in part;
 8                 A consumer debt collector may not engage in any conduct the natural
                   consequences of which is to harass, oppress, or abuse any person in
 9                 connection with the collection of an alleged consumer debt.
                   Without limiting the general application of the foregoing, the
10                 following conduct is a violation ofth~s section:
11                 The lacement o tele hone calls without meanin ul disclosure
                   ofthe caller's i entity.
12
13          118. Defendant's DCI, ICSI, CRM and Does 1thru10 staf£'personnel violated
14   [ FDCPA] 15 U.S.C. §1692(d)(6) by illegally placing more than [35) thirty five automate
15   and/or voice debt collection calls to plaintiffCARUSO's cell phone between the dates of
16   October 03,2017 and the present day. On several occasions these very same calls were
17   made without meaningful disclosure of the caller Defendant's DCI, ICSI, CRM and
18   Does 1 thru lO's true identity. All [35] thirty five illegally placed calls were independently
19   placed at different times.
20          119. Every single one of these more than [35] thirty five phone calls placed by
21   defendant's DCI, ICSI, CRM and Does 1 thru 10, were being made without the prior
22   express written consent of the consumer plaintiff CARUSO.
23   This added to the plaintiffs daily confusion and anxiety about these very same calls.
24          i.e.      Who is this person or machine on the other end ofthe phone?
                      Why are they calling me almost every day, many times a day?
25                    Why are they leaving these strange messages?
                      Why won't the people (when they do come on the line)
26                    not listen to me and stop calling me?
27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                           PAGE25
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.26 Page 26 of 39




 1          120. Defendant's DCI, ICSI, CRM and Does 1 thru 10 are using the fact that the
 2 plaintiff has added stress issues due to the defendant's continually calling his personal
 3   emergency cell phones sometime 's more than once a dav, to harass. annov and coerce him
 4   into paying an alleged non-existent consumer debt.
 5          121. Defendant's DCI, ICSI, CRM and Does 1 thru 10, thru mailed dunning
 6   letters and over [35 7 thirtv five harassing phone calls to plaintiff CARUSO all the while
 7   threatening to report this same alleged non-existent consumer debt item to be placed by
 8 defendant's on all three National consumer credit reporting agencies that record and report
 9 plaintiffCARUSO's credit. These very same illegal business activities border on the
10   edge ofprokssional business extortion practices.
11          WHEREFORE, Plaintiff, STEPHEN CARUSO, respectfully requests judgement
12   be entered against defendant's DCI, ICSI, CRM and Does 1thru10 for the following:
13          122.   Declaratory judgement that the Defendant's illegal conduct violated
14   [ FDCPA] 15 U.S.C. §1692(d)(6).
15          123.   Statutory damages of$1,000.00 for each violation pursuant to the
16   [ FDCPA] 15 U.S.C. §1692(d)(6).
17          124. Costs and reasonable attorneys fees pursuant to [ FDCPA ]
18   15 u.s.c. §1692(d)(6).
19          125. Any other relief that this Honorable Court deems appropriate.
20
21                         X. COUNTY
         VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT [FDCPAJ
22                   15 U.S.~692wnoi BY DEFENDANTS
                    DEFEND T'S Cl, CSI, CRM DOES 1-10
23

24          126.   Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
25   allegations and general factual allegations in paragraphs 1 thru 125 herein.
26          127. Defendant's DCI, ICSI, CRM and Does 1 thru 10 inclusively violated
27   (FDCPA] 15 U.S.C. §1692(e)(10) by the use of false representation or deception means to
28   collect or attempt to collect a debt or to obtain information concerning a consumer.


     COMPLAINT FOR DAMAGES AND INJUNCTNE RELIEF                                        PAGE26
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.27 Page 27 of 39




 1           128 Defendant's DCI, ICSI, CRM and Does 1 thru lO's staff lied to plaintiff
 2   CARUSO on numerous occasions starting before October 03,2017 with numerous
 3   harassing debt collection dunning letters threatening to place negative credit line[s] on
 4 plaintiff CARUSO'S personal credit reports, and continuing their ongoing illegal debt
 5   collection campaign to the present day to gain information about the Plaintiff CARUSO .
 6          129. 15 U.S.C. §1692(e) states in part;
 7

 8                  A debt collector may not use any false, deceptive, or misleading
                    representation or means in connection with the collection of any
 9                  consumer debt. Without limiting the general application of the
                    foregoing. The following conduct is a violation of this section:
10

11          130. 15 U.S.C. §1692(e)(10) states in part;
12
13                 The use of any false representation or deceptive means to collect
                   or attempt to collect a consumer debt or obtain information
14                 about a consumer.
15          131. Defendant's DCI, ICSI, CRM and Does 1 thru 10 ~ot only ignored this same
16   demand for certification/validation of the alleged consumer debt, these above named
17   consumer business entities commenced a campaign for over the past year to harass,
18   oppress, threaten, confuse and cause plaintiff CARUSO to experience long term emotional
19   distress and confusion while at work, driving or at home trying to rest.
20          132.   These (35] thirty five illegally placed debt collection calls all placed by
21   Defendant's DCI, ICSI, CRM and Does 1 thru lO's staff constitute more than [35] thirty
22   five separate and distinct statutory violations,
23
24                        [ i.e. if I dent your car on a Monday backing out
                          of my driveway and then do it again on Wednesday
25                        and again on Friday, that's [3] three separate and distinct
                          occurrences or violations, ]
26
27   as defmed by [FDCPA] 15 U.S.C.§1692g(1)(2)(5)(b) of the statutes of the United States o
28   America and the California Consumer Protection Statutes/Laws.


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE27
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.28 Page 28 of 39




 1           WHEREFORE, Plaintiff, STEPHEN CARUSO, respectfully requests judgement
 2   be entered against defendant's DCI, ICSI, CRM and Does 1 thru 10 for the following:
 3           133.   Declaratory judgement that the Defendant's illegal conduct violated
 4   [ FDCPA] 15 U.S.C. §1692(d)(6).
 5           134.   Statutory damages of$1,000.00 for each violation pursuant to the
 6   [ FDCPA] 15 U.S.C. §1692(d)(6).
 7           135. Costs and reasonable attorneys fees pursuant to [ FDCPA]
 8   15 u.s.c. §1692(d)(6).
 9           136. Any other relief that this Honorable Court deems appropriate.
10                                XI. COUNTVI
                VIOLATION OF FAIR CREDIT REPORTING ACT (FCRA),
11               15 U.S.C. §1681 et seq. WILLFUL OR NON-COMPLIANT
            BY DEFENDANT'S DCI. ICSI. CRM. TU. EXPERIAN. AND DOES 1-10
12
13          137.    Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
14   allegations and general factual allegations in paragraphs 1 thru 136 herein.
15          138.    a.     Defendant DIVERSIFIED CONSULTANTS INC. "DCI" is a
16   Florida Corporation with a corporate office located in Jacksonville, Florida.
17          139.    b.     Defendant IC SYSTEMS INC. "ICSI'' is a Minnesota Corporation
18   with a corporate office located in Saint Paul, Minnesota.
19          140.    c.     Defendant CREDENCE RESOURCE MANAGEMENT "CRM" is a
20   Texas Corporation with a corporate office located in Dallas, Texas.
21                  d.     Defendant TRANS UNION LLC, is a Consumer Reporting Agency
22   as defined by 15 U.S.C. §1681(f), with a corporate office located in Chester, PA,
23                  e.     Defendant EXPERIAN INFORMATION SOLUTION INC., is a
24   Consumer Reporting Agency as defined by 15 U.S.C. §168l(f),
25   with a corporate office located in Allen, TX,
26          141.    In or around April 10, 2018 Plaintiff CARUSO, who is not a minor, checked
27   his consumer credit report from all three national credit reporting agencies, Experian,
28   Equifax, and Trans Union (collectively "CRAs"), and discovered three negative consumer


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                         PAGE28
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.29 Page 29 of 39




 1 credit accounts reported by defendant's DCI, ICSI, CRM, TU, EXPERIAN and
 2   Does 1 thru 10 inclusively, placed on his personal consumer credit report, the first negative
 3   account dated 12/17/2017, the second negative account on 0210612018 and a third on
 4   0312612018. All of these negative credit accounts were unfamiliar to plaintiff CARUSO,
 5   as he did not recall ever opening them and ~he~w~a=s~n=e~ve=r~1~·n"'"'o=r~m=e=d~b"-'-"'=-"'-"-'~=......,,~~=-'l-
 6   or CRA' s of their negative credit reporting activities.
 7           142.    On or about April 10, 2018 Plaintiff CARUSO contacted the defendant's
 8 DCI, ICSI, CRM, TU, EXPERIAN and Does 1 thru 10 inclusively, via US post office
 9   certified mail and disputed the negatively reported credit lines and requested an
10   investigation of these alleged negatively reported credit lines.
11   pursuant to 15 U.S.C. §168ls-2(b) (FCRA).
12           143.    On or about May 15, 2018, following his credit bureau disputes, Plaintiff
13   CARUSO sent a second set of certified demand letters to these same defendant's DCI,
14   ICSI, CRM, TU, EXPERIAN and Does 1thru10 inclusively, in which he demanded
15   documentation substantiating the existence, ownership and accuracy of the negative
16   consumer credit accounts reported by each of them, he also demanded a re-investi ation as
17   to the validity ofeach negativelv reported account. and to immediately delete these same
18   negative accounts ([om his credit file.
19           144.    Upon receipt ofplaintiffCARUSO's disputes these same named defendant's
20   DCI, ICSI, CRM, TU, EXPERIAN and Does 1thru10 inclusively, each continued to
21   report disputed accounts on his consumer credit report, without notice that the accounts ha
22   been disputed by plaintiff, all throughout the investigation period and thereafter.
23   They further failed to properly address plaintiffCARUSO's direct disputes with them and
24   (ailed to provide tor his requested "verification" and "validation" for these disputed
25   negative.consumer accounts.
26          145. On or about July of2018 Plaintiff CARUSO followed up with the defendant's
27   DCI, ICSI, CRM, TU, EXPERIAN and Does 1 thru 10 inclusively on multiple occasions
28   via written certified demand letters, re-submitted his requests and re-demandin immediate


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                                        PAGE29
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.30 Page 30 of 39




 1   deletion of the unverified accounts due to lack ofverification. Each of these
 2   correspondences went completelv unanswered, ignored, or were improperlv handled, all of
 3   his efforts and correspondences provedunsuccessful in attaining any ofthe defendant's
 4   cooperation whatsoever.
 5           146.        Regardless ofplaintiffCARUSO's numerous attempts to seek defendant's
 6   cooperation and of the aforementioned defendant's each and every one of them
 7   continuously, to date, failed to answer back to plaintiff CARUSO with appropriate proof o
 8   investigation and re-investigation or verification/validation/certification of the information
 9   in dispute and failed to take any corrective action.
10           147.        These very same inaccurate presently negatively reported consumer credit
11   accounts reflect very negatively upon plaintiff as a consumer, borrower, debtor, his ability
12   to gain employment and decent housing, these same negative consumer credit lines
13   impacted plaintiffCARUSO's creditworthiness and financial standing, relationships with
14   his girlfriends or potential wives.
15          148.         Plaintiff CARUSO has suffered financial and emotional distress as a direct
16   result of defendant's DCI, ICSI, CRM, TU, EXPERIAN and Does 1 thru lO's numerous
17   illegal violations, which include but are not limited to the following:
18                   a.    Actual damages arising from monetary losses related to denials to new
19   credit, loss of use funds, loss of credit and loan opportunities, excessive and/or elevated
20   interest in financial charges;
21                  b.     Out of pocket expenses associated with communicating with defendant's
22   DCI, ICSI, CRM, TU, EXPERIAN and Does 1 thru 10 disputing the negative credit
23   information, and fees paid to attorneys and credit professionals for the assistance attained
24   in the process;
25                  c.    Emotional distress and mental anguish associated with having derogatory
26   credit information transmitted about plaintiff to other people both known and unknown;
27                  d. Decreased credit score and creditworthiness, which may result in the inability to

28   obtain credit,employment or affordable housing without larger security deposits on future attempts


     COMPLAINT FOR DAMAGES AND INJUNCTNE RELIEF                                                 PAGE30
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.31 Page 31 of 39




 1          149.        Defendant's DCI, ICSI, CRM, TU, EXPERIAN and Does 1thru10
 2   knowingly and willfully violated the FCRA. Defendant's strict statutory violations include
 3   but are not limited to the following:
 4                 a.     Failing to inform plaintiff about negative credit reporting made on his
 5   credit report, prior to within five (5) days of furnishing a collection account to the CRAs,
 6   in violation of [ FCRA] 15 U.S.C. §1681s-2(a)(7)(A),;
 7                 b.     Failing to conduct a proper and complete investigation of disputed
 8   negative consumer credit information upon the receipt of Plaintiff CARUSO's disputes in
 9 violation of [ FCRA ] 15 U.S.C.§1681s-2(a)(8)(E);
10                 c.     Failing to verify disputed accounts with the CRA's prior to conducting a
11   thorough investigation and without having substantiating support for such verification;
12                 d.     Reporting disputed information to the CRAs, without notice of plaintiffs
13   dispute, during the investigation period and prior to providing verification of accuracy in
14   violation of [ FCRA] 15 U.S.C.§1681s-2(a)(3);
15                 e.     Out of pocket expenses associated with the communication with
16   defendants, disputing the negative consumer credit information, and fees paid to attorneys
17   and credit professionals for their assistance attained in the process.
18          WHEREFORE, Plaintiff, STEPHEN CARUSO, respectfully requests judgement
19   be entered against defendant's DCI, ICSI, CRM and Does 1thru10 for the following:
20          150.        Declaratory judgement that the Defendant's illegal conduct violated
21   [ FCRA ] 15 U.S.C.§1681 et seq.
22          151.        Statutory damages of$1,000.00 for each violation pursuant to the
23   [ FCRA] 15 U.S.C.§1681 et seq.
24          152. Costs and reasonable attorneys fees pursuant to
25   [ FCRA] 15 U.S.C.§1681 et seq.
26          153. Any other relief that this Honorable Court deems appropriate.
27
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                              PAGE31
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.32 Page 32 of 39



 1
 2
 3                             XII. COUNT VII
                    VIOLATION OF FAIR CREDIT REPORTING ACT
 4     ! FCRA I 15 U.S.fN¥681b WILLFUL AND/OR KNOWING NON-COMPLIANCE
             DEFEND       'S DCI. ICSI. CRM. TU, EXPERIAN. AND DOES 1-10
 5
 6           154. Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
 7   allegations and general factual allegations in paragraphs 1 thru 153 herein.
 8          155. The [ FCRA ], 15 U.S.C.§168lb defines the permissible purpose for which
 9   a person may obtain a consumer credit report.
10          156.    Such permissible purposes as defined by (FCRA) 15 U.S.C.§1681b
11   are generally, ifthe consumer makes application for credit, makes application for
12   employment, for underwriting of insurance involving the consumer, or is offered a bona
13   fide offer of credit as a result of the inquiry.
14          157.    Plaintiff CARUSO has never had any business dealings or had any accounts
15   with, made application for credit from, made application for employment with, applied for
16   insurance from, nor received a bona fide offer of credit from any of the Defendant's DCI,
17   ICSI, CRM, TU, EXPERIAN and Does 1 thru 10 inclusively.
18          158.    At no time did Plaintiff CARUSO give his consent for defendant's DCI,
19   ICSI, CRM, TU, EXPERIAN and Does 1 thru 10 inclusively to acquire his consumer credi
20   report from anv consumer reporting agency ("CRA").
21          159.    Defendant's DCI, ICSI, CRM, TU, EXPERIAN and Does 1thru10
22   inclusively have demonstrated willful and/or knowing non-compliance with the
23   [ FCRA ], 15 U.S.C.§168lb and repeatedly violating plaintiffCARUSO's right to privacy.
24           160.    Defendant's DCI, ICSI, CRM, TU, EXPERIAN and Does 1thru10
25   inclusively had a duty to properly ascertain ifthere was any legitimate permissible purpose
26   before obtaining plaintiffs consumer credit report and defendant's each and every one of
27   them and breached said duty by tailing to do so.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                         PAGE32
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.33 Page 33 of 39




 1          WHEREFORE, Plaintiff, STEPHEN CARUSO, respectfully requests judgement
 2   be entered against defendant's DCI, ICSI, CRM and Does 1 thru 10 for the following:
 3          161. Declaratory judgement that the Defendant's illegal conduct violated
 4   [ FCRA] 15 U.S.C.§1681b.
 5          162.        Statutory damages of$1,000.00 for each violation pursuant to the
 6   [ FCRA] 15 U.S.C.§1681b.
 7          163. Costs and reasonable attorneys fees pursuant to
 8   [ FCRA] 15 U.S.C.§1681b.
 9          164. Any other relief that this Honorable Court deems appropriate.
10                                     XIII. COUNT VIII
                                           VIOLATIONS OF
11    [ CCCRAA JTHE CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
              DEFENDANT'S DCI, ICSI, CRM, TU, EXPERIAN, AND DOES 1-10
12
13          165. Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
14   allegations and general factual allegations in paragraphs 1 thru 164 herein.
15          166. Within one years prior to the filing of the complaint in this action,
16   defendant's DCI, ICSI, CRM, TU, EXPERIAN and Does 1thru10 willfully and
17   negligently violated the California Consumer Credit Reporting Agencies Act in at least the
18   following ways:
19                 a.     By willfully and negligently failing, in the furnishing of derogatory credit
20   information for the consumer report concerning plaintiff CARUSO, to follow reasonable
21   procedures to assure maximum possible accuracy of the information in the report;
22                 b.     By willfully and negligently furnishing to credit reporting agencies
23   information about the Plaintiff Defendant's DCI, ICSI, CRM, TU, EXPERIAN and Does 1
24   thru 10 , knew, or should have known, was incomplete, inaccurate and/or unverifiable;
25                 c.     By willfully and negligently failing to correct and/or delete the
26   incomplete and inaccurate information in Plaintiffs consumer credit file after
                                                        )
27   conducing an investigation;
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                              PAGE33
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.34 Page 34 of 39




 1                 d.   By willfully and negligently failing to conduct an adequate
 2   investigation of Plaintiffs complaints, and by willfully and negligently failing to
 3   implement corrective actions once the outcome of such investigations were known,
 4   or should have been known to defendant's DCI, ICSI, CRM, TU, EXPERIAN and
 5 Does 1 thru IO ,
 6                 e.   By willfully and negligently failing to have proper procedures and
 7   apparatus in place which would promptly and accurately delete or correct and
 8   incorrect, incomplete or inaccurate credit reporting.
 9          167.    Each of the Defendant's DCI, ICSI, CRM, TU, EXPERIAN and Does I
I0   thru 10, willfully and negligently failed in their obligations to reinvestigate and correct the
11   derogatory marks in plaintiffs consumer credit reports. Plaintiff CARUSO hereby alleges
12   that each of the defendant's policies and practices hinder and obstruct adequate and
13   meaningful re-investigations, and that each defendant knows of the effect's of their
14   conclusive policies and practices.
15          168. As a proximate result of the willful and negligent actions of the defendant's
16   DCI, ICSI, CRM, TU, EXPERIAN and Does 1thru10 and each of them, plaintiff
17   CARUSO has suffered both general and special damages in an amount which will be
18   proven at time of trial. As provided under the cited laws, plaintiff is entitled to actual
19   damages, loss of wages, damage to credit reputation for many years of pain and suffering,
20   costs and attorneys fees. Plaintiff is also entitled to punitive damages and statutory
21   penalties for willful statutory violations of the [ CCCRAA ]California Consumer
22   Credit Reporting Agencies Act.
23          WHEREFORE, Plaintiff, STEPHEN CARUSO, respectfully requests judgement
24   be entered against defendant's DCI, ICSI, CRM and Does 1 thru IO for the following:
25          169. Declaratory judgement that the Defendant's illegal conduct violated
26   [ CCCRAA ]California Consumer Credit Reporting Agencies Act.
27          170.   Statutory damages of $1,000.00 for each violation pursuant to the
28   [ CCCRAA ]California Consumer Credit Reporting Agencies Act.


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                           PAGE34
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.35 Page 35 of 39




 1           171. Costs and reasonable attorneys fees pursuant to
 2   [ CCCRAA ]California Consnmer Credit Reporting Agencies Act.
 3          172. Any other relief that this Honorable Court deems appropriate.
 4
 5                        XIIII. COUNT VIIII
      VIOLATIONS OF THE CALIFORNIA ROSENTHAL FAIR DEBT COLLECTION
 6            PRACTICES ACT CALIFORNIA CIVIL CODE §1788 et seq.
                        [AGAINST ALL DEFENDANTS]
 7         DEFENDANT'S DCI. ICSI. CRM. TU. EXPERIAN AND DOES 1-10
 8          173. Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
 9 allegations and general factual allegations in paragraphs 1 thru 172 herein.
10          174. Plaintiff CARUSO is a consumer within the meaning ofl5 U.S.C. §1692 et seq.
11          175. Defendant's DCI, ICSI, CRM and Does 1thru10, inclusively, are seeking to
12   collect an alleged consumer debt from plaintiff CARUSO as defined by California Civil
13   Procedure §1788(f).
14          176. The alleged defendant's DCI, ICSI, CRM and Does 1 thru lO's consumer debt
15   account in question is a consumer transaction as defmed by California Civil Procedure
16   §1788(e), as the Plaintiff CARUSO has allegedly received property, services or money
17   from ANY of the defendant's or an extension of credit, and such property, services or
18   money was used primarily for personal, family or household purposes.
19          177. Defendant's each and every one of them also violated §1788.ll(d)
20   of the [ CFDCPA ]California Rosenthal Fair Debt Collection Practices Act by
21   placing collection calls to the plaintiffs cellular phone repeatedly and continuously
22   so as to annoy, harass or embarrass the plaintiff. Plaintiff CARUSO contends he has
23   always paid all ofhis consumer bills in as timely a manner as possible.
24          178. All of the defendant's violated §1788.17 of the California Rosenthal
25   Fair Debt Collection Practices Act [ CFDCPA ] by placing numerous harassing debt
26   collection calls to the plaintiff CARUSO with such frequency as to be unreasonable
27   and to constitute direct intentional harassment of the plaintiff under the circumstances.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                        PAGE35
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.36 Page 36 of 39




 1          179. Defendant's DCI, ICSI, CRM and Does 1thru10 inclusively also violated
 2   Section §1788.17 of the California Rosenthal Fair Debt Collections Practices Act
 3   [ CFDCPA ] by continuously failing to comply with the statutory regulations
 4   contained within the United States [ FDCPA] Fair Debt Collection Practices Act
 5   15 U.S.C. §1692 et seq.
 6          WHEREFORE, Plaintiff, STEPHEN CARUSO, respectfully requests judgement
 7   be entered against defendant's DCI, ICSI, CRM and Does 1thru10 for the following:
 8          180.   Declaratory judgement that the Defendant's illegal conduct violated
 9   §1788.17 of the California Rosenthal Fair Debt Collection Practices Act [ CFDCPA].
10          181.   Statutory damages of$1,000.00 for each violation pursuant to §1788.17 of
11   the California Rosenthal Fair Debt Collection Practices Act [ CFDCPA ] .
12          182. Costs and reasonable attorneys fees pursuant to §1788.17 of the California
13   Rosenthal Fair Debt Collection Practices Act [ CFDCPA ] .
14          183. Any other relief that this Honorable Court deems appropriate.
15                                 XV. COUNTX
                             AGAINST ALL THREE CRA'S
16                   FAILURE TO ESTABLISH PROPER PROCEDURES
                                  15 u.s.c.1168He)
17                    DEFENDANT'S TU. EXP RIAN AND DOES 1-10
18          184.   Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
19   allegations and general factual allegations in paragraphs l thru 183 herein.
20          185.   All [3] three of the above-named defendant CRA's violated 15 U.S.C.
21   §168le(b) by failing to establish or to follow reasonable procedures to assure maximum
22   possible accuracy in the preparation of the consumer credit report and consumer credit
23   files it published and maintains concerning plaintiff CARUSO.
24          186. As a result of this conduct, action and inaction of defendant's CRA's, plaintif
25   CARUSO suffered damages by loss of credit, denial of rental of houses and commercial
26   buildings, loss of ability to purchase and benefit from credit, mental and emotional pain
27   and anguish and the humiliation and embarrassment of credit denials.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                        PAGE36
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.37 Page 37 of 39




 1           187. Defendants CRA's conduct, action, and inaction was willful, rendering it
 2   liable for punitive damages in the amount to be determined by the court pursuant to
 3   15 U.S.C. §1681n. In the alternative, it was negligent, entitling plaintiff to recover under
 4   15 u.s.c. §16810.
 5          188. Plaintiff is entitled to recover attorneys fees from defendant CRA's in an
 6   amount to be determined by the Court pursuant to 15 U.S.C. §1681n and/or §16810.
 7          WHEREFORE, Plaintiff, STEPHEN CARUSO, respectfully requests judgement
 8 be entered against defendant's DCI, ICSI, CRM and Does 1thru10 for the following:
 9          189. Declaratory judgement that the Defendant's illegal conduct violated
10   15 U.S.C. §1681n and 15 U.S.C. §16810 of the California Civil Code state counterparts.
11          190.   Statutory damages of$1,000.00 for each violation pursuant to 15 U.S.C.
12   §1681n and 15 U.S.C. §16810 of the California Civil Codes.
13          191. Costs and reasonable attorneys fees pursuant to 15 U.S.C. §1681n and
14   15 U.S.C. §16810 of the California Civil Codes.
15          192. Any other relief that this Honorable Court deems appropriate.
16                             XVI. COUNT XI
                          AGAINST ALL THREE CRA'S
17                  FAILURE TO REINVESTIGATE 15 U.S.C. §1681(i)
                    DEFENDANT'S TU. EXPERIAN AND DOES 1-10
18
19          193. Plaintiff CARUSO re-alleges and restates all of the foregoing jurisdictional
20   allegations and general factual allegations in paragraphs 1 thru 192 herein.
21          194. Defendant CRA's violated 15 U.S.C. §1681i on multiple occasions in the past
22   and up to today's date by failing to delete inaccurate information in plaintiffs consumer
23   credit files after receiving actual notice to such inaccuracies; by failing to conduct a lawful
24   reinvestigation; by failing to forward relevant information to the Creditors; failing to
25   maintain reasonable procedures with which to filter and verify disputed information in
26   plaintiffs consumer credit file; and by relying upon verification from a source it has reason
27   to know is unreliable.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE37
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.38 Page 38 of 39



 1          195. As a direct result of this conduct, action and inaction of defendant's CRA's,
 2   plaintiff CARUSO has suffered damages by loss of credit, loss of ability to purchase and
 3   benefit from credit, mental and emotional pain and anguish and the humiliation and
 4   embarrassment of consumer credit denials.
 5          196. Defendant CRA's conduct, action and inaction was willful, rendering it
 6   liable for punitive damages in the amount to be determined by the Court pursuant to
 7   15 U.S.C. §1681i. In the alternative, it was negligent, entitling Plaintiff CARUSO
 8 to recover under 15 U.S.C. §1681i.
 9          197. Plaintiff CARUSO is entitled to recover attorneys fees from defendant's in an
10   amount to be determined by the Court pursuant to 15 U.S.C. §1681n and/or §16810.
11          WHEREFORE, Plaintiff, SIBPHEN CARUSO, respectfully requests judgement
12   be entered against defendant's DCI, ICSI, CRM and Does 1 thru 10 for the following:
13          198. Declaratory judgement that the Defendant's illegal conduct violated
14   15 U.S.C. §1681n, 15 U.S.C. §16810 and 15 U.S.C. §1681i of the California Civil Code
15   state counterparts.
16          199.   Statutory damages of$1,000.00 for each violation pursuant to 15 U.S.C.
17   §1681n, 15 U.S.C. §16810 and 15 U.S.C. §1681i of the California Civil Codes.
18          200. Costs and reasonable attorneys fees pursuant to 15 U.S.C.
19   §1681n, 15 U.S.C. §16810 and 15 U.S.C. §1681i.
20          201. Any other relief that this Honorable Court deems appropriate.
21   Ill
22   Ill
23   Ill
24   Ill
25   Ill
26   Ill
27   Ill
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE38
     Case 3:18-cv-02363-LAB-BGS Document 1 Filed 10/15/18 PageID.39 Page 39 of 39




 1   XVIII. PRAYER
 2          I, STEPHEN CARUSO, the Plaintiff In Pro Se, in the above-entitled
 3   Complaint respectfully prays for judgment as follows:
 4          1. For actual, general and special damages according to the proof at trial;
 5          2. For statutory penalties or civil penitlties for each separate statutory
 6             violation where allowed by statute.
 7          3. For punitive damages against Defendants according to proof at trial and
 8             using the applicable punitive damages standards from the involved
 9             statutes;
10          4. For attorney's fees where authorized by statute or law;
11          5. For costs and expenses of suit; and
12          6. For such other relief as the court deems just and proper.
13                            XVIIII. DEMAND FOR JURY TRIAL
14          202.   Plaintiff STEPHEN CARUSO hereby demands a trial by jury of all issues so
15   triable as a matter oflaw.
                                                   .i--/!..-
16   Respectfully submitted to this court this1£day of October 2018.
17
18
19
      s~~~
     STEPBEN~SO, Plaintiff In Pro Se.
     1600 E. Vista Way #85
20   Vista, CA 92084
     Ph: 760-840-1812
21

22
23

24
25
26
27
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                                          PAGE39
